Title: To Thomas Jefferson from Charles Burrall, 5 March 1807
From: Burrall, Charles
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore March 5th 1807
                        
                        I have this day received a bundle of Fruit Trees from Lancaster for you which I shall forward by one of the
                            Stages tomorrow morning. They are well secured and have arrived here without any injury whatever and I flatter myself you
                            will receive them in like good order at W City.—The Driver of the Stage will be directed to leave them at your Home as he
                            passes through W City, but in case he should neglect to leave them, it may be well for you to send to the Stage Office for
                            them, lest they may receive injury from being left in an exposed situation.
                        I cannot say by which of the three lines of Stages they will be sent, as it is intended to have them put
                            within the body of a Stage, & therefore they will be sent by that which may have the smallest number of passengers in
                            the morning. —
                  I am Sir with the highest respect Your obedient servant
                        
                            Chas: Burrall
                            
                        
                    